WIGGINTON, Judge.
We affirm the trial court’s denial of the appellant’s Petition for Writ of Mandamus; we write this opinion to make clear the limited nature of our holding today.
Douglass, a public school librarian, requested the writ to require the Duval County School Board to grant her tenure. In his order denying relief, the judge held: “the term ‘teacher’ as contained in the Duval County Teacher Tenure Act1 does not include librarians.” In this appeal, Douglass has purposely limited our review to the question of whether this holding was erroneous as a matter of law. She has adamantly refused to present this Court with the facts and circumstances of her duties in the school system, arguing that testimony presented before the trial judge played no part in his ruling and that such testimony is immaterial to this appeal.
With the issue thus narrowed, it is apparent that the judge’s ruling was entirely correct. The Act clearly contemplates that the only employees to receive tenure will be those who serve as teachers. For example, Chapter 72-576, Section 1, Laws of Florida, specifies that tenure may be granted “principals, assistant principals, supervisors, deans, coaches and other certified personnel performing administrative duties” only while they also perform the duties of a classroom teacher. We are not asked to decide whether librarians fall into one of these categories. On the other hand, the appellant has not shown that librarians should be regarded differently so as to remove them from the “classroom teacher” requirement.
The parties have spent considerable energy arguing whether we should consider subsequent unrelated legislation as shedding light on legislative intent regarding the term “teacher” in the Act. We find such enlightenment unnecessary, given the plainly-worded provisions in the Act that clearly evince an intent to grant tenure only to those who teach. Because the record contains no evidence that Douglass is one who teaches, the trial judge did not err in failing to require the School Board to grant her tenure.
In passing, Douglass has attempted to point out numerous similarities between *742public school librarians and teachers. However, these assertions are not supported by record evidence.
Accordingly, judgment of the trial court is affirmed.
BOOTH and WENTWORTH, JJ., concur.

. Ch. 21197, Laws of Florida (1941) as amended by Ch. 70-671 and Ch. 72-576, Laws of Florida.